Defendant appeals from a judgment of the County Court, Kings County, rendered on January 2, 1952, convicting him of murder in the second degree with respect to the death of Catherine Leyra. Upon the written stipulation of the District Attorney of Kings County and the attorney for the appellant, dated December 8, 1954, filed herewith, which stipulation consents to the reversal of said judgment and the ordering of a new trial, and upon the decision of the Supreme Court of the United States (Leyra v. Denno, 347 U. S. 556, rehearing denied 348 U. S. 851), judgment reversed and a new trial ordered. Nolan, P. J., Wenzel, MacCrate, Schmidt and Murphy, JJ., concur.